DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted on 04/12/2022.  Claims 1 and 8 have been amended. Claim 2 has been cancelled. Claims 11-20 have been newly added. Claims 1 and 3-20 are currently pending in the application. 

Response to Argument
Applicant’s arguments with respect to amended claims and added limitations have been considered but are moot because the arguments are believed to be answered by and therefore moot in view of new ground(s) of rejection presented below. In view of amendment, the references Estep and Andes have been used for new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-10 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US. Pub. No. 2018/0000179, hereinafter “Simon”) in view of Estep et al. (US. Pub. No. 2003/0115010, hereinafter “Estep”).
As to claim 1, (Currently amended) Simon discloses an electronic face mask control system [figure 9, electronic face mask control system “900”], comprising:
an electronic face mask [figure 9, dynamic mask “902”];
wherein the electronic face mask comprises a light emitting diode (LED) screen configured to display images [figures 5-6, face mask comprises LED screen to display images, paragraph 60, flexible display may include OLED], a first driving device configured to control an operation of the LED screen [figure 2, controller board “204”, figure 7, controller board “704”, paragraph 77, drive the display on the mask for actual display], and a first detecting device connected with the first driving device [figure 2, “216”, “218”, “240”, “242” connected with controller]; the first detecting device is configured to detect control signals [paragraph 44, audio interface “216” may coupled to a speaker and microphone to enable communication with a human operator, such as spoken commands…, paragraph 45, “218” to receive input from a user, such as keyboard, a touchpad, a touch-screen, paragraph 55, to provide tactile feedback, paragraph 56];
wherein the first driving device and the first detecting device are both integrated with a main body of the electronic face mask [figure 7, controller board “704” is integrated with a main body of mask “702”, figure 11, detecting device “1104” is integrated with a main body of mask “1102”], wherein the first detecting device is arranged at a top of a forehead of the electronic face mask [figure 11, detecting device “1104” is arranged at a top of a forehead of mask “1102”].
Simon does not the first detecting device is arranged at a top middle of a forehead of the electronic face mask.
Estep teaches an electronic face mask control system comprising a first detecting device arranged at a top middle of a forehead of an electronic face mask [figure 1, face mask “10” comprising first detecting device “102” arranged at a top middle of the forehead of the mask, paragraph 81, digital camera “102” attached securely to the peripheral of face mask].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the electronic face mask control system of Simon to arrange the first detecting device at a top middle of a forehead of the electronic face mask, as taught by Estep, in order to provide input to the computer to provide visual images to the visual display (Estep, abstract).
As to claim 3, (Original) Simon discloses the electronic face mask control system according to claim 1, wherein the electronic face mask control system further comprises a remote control [figure 9, remote control “904” smart phone]; the electronic face mask further comprises a first communication device [figure 2, transceiver “236”]; the remote control comprises a second driving device configured to control an operation of the remote control [figure 9, control unit of the smartphone “904” to control the operation of the smartphone], a second communication device connected to the second driving device [figure 9, transceiver of smartphone “904”], and second detecting device connected to the second driving device [figure 9, touchscreen of smartphone “904” is connected to the control unit]; the second communication device is configured to communicate with the first communication device [figure 9, the smartphone “904” is communicated with the receiver “910”]; the second detecting device is configured to sense user operations and generate corresponding operation instructions to send to the second driving device [paragraph 85, the smartphone “904” is running an app, paragraph 86, generate corresponding operation instruction of the app to the control unit].
As to claim 5, (Original) Simon discloses the electronic face mask control system according to claim 3, wherein the first driving device comprises a first storage device [figure 2, memory “206”] configured to store local data of the electronic face mask [paragraph 40, to store local data of facemask], and/or the second driving device comprises a second storage device configured to store local data of the remote control.
As to claim 6, (Original) Simon discloses the electronic face mask control system according to claim 1, wherein the electronic face mask further comprises a first power supply device [figure 2, power supply “234” arranged in the face mask] arranged in the electronic face mask; the first power supply device is configured to supply power to the electronic face mask; the first power supply device is a rechargeable battery and/or a battery groove [figure 2, power supply “234” is to supply power to the face mask, paragraph 52, a rechargeable may be used to provide power].
As to claim 7, (Original) Simon discloses the electronic face mask control system according to claim 3, wherein the remote control further comprises a second power supply device [figure 9, the phone battery of smartphone “904” to provide power to the smartphone] arranged in the remote control; the second power supply device provides power to the remote control. 
Simon differs from claim 7 in that Simon does not explicitly disclose that the second power supply device is a rechargeable battery and/or a battery groove. However, Examiner takes Official Notice that using a rechargeable battery as the second power supply device is well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art to use a rechargeable battery as the second power supply device into Simon’s system to supply power to the remote control. The rational/motivation to do so is to supply power to the remote control device.
As to claim 8, (Currently amended) Simon discloses the electronic face mask control system according to claim 3, wherein the second detecting device is a touch screen [figure 9, touch screen of smartphone “904”] 
As to claim 9, (Original) Simon discloses the electronic face mask control system according to claim 3, wherein the first communication device is communicated with the second communication device through a data cable and/or wireless communication protocols [figure 9, communication via WiFi signals, paragraph 86, wireless signals such as WiFi, NFC, etc.].
As to claim 10, (Original) Simon discloses the electronic face mask control system according to claim 3, wherein both of the first communication device and the second communication device comprise one or more of a 3G/4G/5G module, a BLUETOOTH module, a WIFI module [figure 9, communication via WiFi signals, paragraph 86, wireless signals such as WiFi, NFC, etc.], a ZIGBEE module, and an NFC module.
As to claim 14, (New) Simon discloses the electronic face mask control system according to claim 1, wherein the first detecting device comprises a distance measuring module [paragraph 56, determine the physical location within milimeters].
As to claim 15, (New) Simon discloses the electronic face mask control system according to claim 1, wherein the first detecting device comprises a portrait face recognition module configured to detect a human face, and accordingly control the LED screen of the electronic face mask to automatically switch to a specific screen in response to detecting a human face [paragraph 96, the facial feature recognition recognize the eyebrow, a mask wearer may scan the face of a friend, which is then reflected on the mask and he can greet his friend with the friend’s own face].
As to claim 16, (New) Simon discloses the electronic face mask control system according to claim 1, wherein the electronic face mask is configured to store a predetermined pattern of a person or object, wherein the first detecting device comprises a portrait face recognition module configured to detect a portrait, and accordingly control the LED screen of the electronic face mask to display a predetermined image in response to detecting that the electronic face mask is in proximity with a certain person or object [paragraph 96, the facial feature recognition recognize the eyebrow, a mask wearer may scan the face of a friend, which is then reflected on the mask and he can greet his friend with the friend’s own face, paragraph 16, static or video images downloaded to a display memory].
As to claim 17, (New) Simon discloses the electronic face mask control system according to claim 1, wherein the first detecting device comprises a speech recognition module [paragraph 44, audio interface “216” is arranged to produce and receive audio signals such as the sound of a human voice, enable communication with a human operator, such as spoken commands].
As to claim 18, (New) Simon discloses the electronic face mask control system according to claim 1, wherein the first detecting device comprises a touch switch module [paragraph 42, display interface “214” may also include a touch sensitive screen, paragraph 45, receive input from a user such as a touchpad, a touch-screen, a multi-touch screen].
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon in view of Estep, further in view of Hyde et al. (US. Pub. No. 2017/0196761, hereinafter “Hyde”).
As to claim 4, (Original) Simon discloses the electronic face mask control system according to claim 3.
Simon does not expressly disclose wherein the electronic face mask control system further comprises a cloud database, and the second communication device is communicated with the first communication device through the cloud database.
Hyde teaches a control system comprises a cloud database [figure 8, paragraph 294, communication circuit to allow the controller to upload this information to a database, such as a cloud database], and a second communication device is communicated with a first communication device through the cloud database [paragraph 294, to download software and firmware via the communication circuit].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the electronic face mask control system of Simon to comprise a cloud database, and the second communication device is communicated with the first communication device through the cloud database, as taught by Hyde, since it is a use of known technique to improve similar devices in the same way.
Claims 11-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon in view of Estep, further in view of Andes et al. (US. Pub. No. 2013/0214998, hereinafter “Andes”).
As to claim 11, (New) Simon, as modified by Estep, discloses the electronic face mask control system according to claim 1.
Simon, as modified by Estep, does not disclose wherein the first detecting device comprises a gesture recognition module configured to detect a gesture of a user's hand at a certain distance and control the LED screen of the electronic face mask to perform a corresponding display operation depending on characteristics of the gesture.
Andes teaches an electronic eye mask control system wherein a first detecting device [figure 1, user interface “150”] comprises a gesture recognition module configured to detect a gesture of a user’s hand at a certain distance and control a LED screen of the electronic face mask to perform a corresponding display operation depending on characteristics of the gesture [paragraph 33, “150” allows system “100” to recognize user gestures, paragraph 43, light display element may represent a light emitting diode (LED), paragraph 121, to light display element such that gestures made by the user].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the electronic face mask control system of Simon to have the first detecting device comprise a gesture recognition module configured to detect a gesture of a user's hand at a certain distance and control the LED screen of the electronic face mask to perform a corresponding display operation depending on characteristics of the gesture, as taught by Andes, in order to input commands to change one or more settings associated with the displayed metric (Andes, paragraph 121).
As to claim 12, (New) Simon, as modified by Estep and Andes, discloses the electronic face mask control system according to claim 11, wherein the corresponding display operation performed by the LED screen comprises switching to a next LED matrix light group pattern, switching to a previous LED matrix light group pattern, turning on the electronic face mask, or turning off the electronic face mask [Simon, paragraph 1, face mask display that can change images and patterns, abstract, to show downloaded images, convert a format of an image, to perform other image processing such as pixel mapping and separate image coordination, break up a single image into multiple sub-images].
As to claim 13, (New) Simon, as modified by Estep and Andes, discloses the electronic face mask control system according to claim 11, wherein the corresponding display operation performed by the LED screen comprises a user-customized display operation [Simon, paragraph 75, to convert the image from a standard format to a custom mask format suitable for the particular mask or segment].
As to claim 19, (New) Simon, as modified by Estep, discloses the electronic face mask control system according to claim 3.
Simon, as modified by Estep, does not disclose wherein the second detecting device is a drawing board; the second detecting device is configured to sense an input of hand-drawn information.
Andes teaches an electronic eye mask control system wherein a detecting device is a drawing board [figure 1, capacitive sensor “157”]; the detecting device is configured to sense an input of hand-drawn information [paragraph 33, capacitive sensor “157” for detecting touch gestures, paragraph 79, the PC GUI application provides a map interface on which the user draws a desired route].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the electronic face mask control system of Simon to have the second detecting device as a drawing board; the second detecting device is configured to sense an input of hand-drawn information, as taught by Andes, in order to input commands to change one or more settings associated with the displayed metric (Andes, paragraph 121).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claim 20, such as “wherein the second communication device is configured to first determine whether the remote control and the electronic face mask having the LED screen are located in a same local area network before the remote control is ready to send a program to the LED screen, and in response to determining that the remote control and the electronic face mask are located in the same local area network, an image to be displayed by the electronic face mask is transmitted directly through the local area network to the electronic fact mask to be displayed on the LED screen, and wherein while the image to be displayed is transmitted, the LED screen is configured to automatically update historical images to the cloud database through the first communication device; otherwise in response to determining that the remote control and the electronic face mask are not located in the same local area network, the remote control is configured to first transmit the image to be displayed to the cloud database, which then sends the image to the electronic face mask for display on the LED screen”, recited by claim 20. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622